Citation Nr: 0016045	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-00 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Evaluation of residuals of a left wrist fracture (minor), 
rated as 10 percent disabling prior to September 1999.

2.  Evaluation of a scar of the right shin, currently rated 
as noncompensably disabling.

3.  Entitlement to restoration of a 10 percent evaluation for 
service-connected left wrist fracture (minor).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1992 to 
October 1996.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from April 1997, August 1997, and January 
1999 rating decisions of the Chicago, Illinois, Department of 
Veterans Affairs (VA) Regional Office (RO).  Jurisdiction 
currently resides with the Washington, District of Columbia 
RO.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Residuals of a left wrist fracture were manifested by no 
more than limitation of motion without ankylosis of the wrist 
or fingers, and healed scars prior to November 1998.

2.  Right shin scar is manifested by a healed, nontender 
scar.

3.  The objective evidence of record in November 1998 
demonstrates improvement in that there are no longer any 
objective findings to support the subjective complaints of 
pain and limitation of motion.


CONCLUSIONS OF LAW

1.  Residuals of status post left wrist fracture were no more 
than 10 percent disabling prior to November 1998.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5215 (1999).

2.  The criteria for a compensable evaluation for a right 
shin scar have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999).

3.  The regulatory requirements for reducing the 10 percent 
rating for residuals of a left wrist fracture (minor) have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 3.344, Diagnostic Codes 5299-5215 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from three rating decisions.  In April 1997, 
the RO granted service connection for residuals of a left 
wrist fracture (minor) with an assigned disability evaluation 
of 10 percent.  In August 1997, service connection was 
granted for a scar on the right shin and assigned a 
noncompensable evaluation.  

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any of the issues 
and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue has 
been phrased.  It also appears that the Court has not 
provided a substitute name for the issue.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  As to the right shin scar, 
the disability has not changed over the appeal period and a 
staged rating is not appropriate in this case. 

In January 1999, the RO proposed a reduction in the 
evaluation for residuals of the left wrist fracture from 10 
percent to a noncompensable evaluation.  In a June 1999 
decision, the RO reduced the evaluation to noncompensable 
effective September 1, 1999.  The actions of the RO complied 
with 38 C.F.R. §§ 3.103, 3.105 (1999).  The RO recognized a 
change in the disability and decreased the evaluation.  In 
essence, an inverted Fenderson.  We can find no law, 
regulation or decision of the Court that prohibits a change 
in evaluation during an appeal.  We consider the reduction to 
be part of the original appeal and well grounded.

The RO has met its duty to assist the appellant in the 
development of his claims under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained and VA 
examinations were conducted in December 1996, August 1997, 
January 1998 and November 1998.  The appellant has identified 
no treatment records and as part of his original claim file 
in October 1996, he indicated he had received no treatment 
for these disabilities.  There is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating the musculoskeletal disability.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  In assessing the functional loss, if 
any, of a musculoskeletal disability, inquiry must be 
directed towards findings of less movement that normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant has contended that his right shin scar is 
painful and tender that there is blood and liquid that oozes 
from the scar on his right shin.  It results in loss of sleep 
and activity.  He has pain in his left wrist that affects the 
use of his left hand.  He asserts that the doctor who 
conducted his evaluation in November 1998 was unprofessional.  
The doctor yelled at him during the entire examination, and 
accused him of not cooperating.  The doctor lied when he said 
he did not complain of pain when he took off his shoes and 
sock, or when he stated heel-toe walking was done easily.  It 
was a lie to state that the appellant had good grip strength 
and normal hand and finger motion.  He can hardly bend his 
left wrist.  The evaluation only took 15 minutes, which was 
not fair.  When arguing that reduction of the rating to a 
noncompensable evaluation was not supportable, the appellant 
later indicated that the same examination lasted less than 5 
minutes.  He has sharp pain in his wrist and is unable to 
perform normal functions like typing and lifting.  The 
doctor's findings regarding range of motion and grip strength 
were not accurate.  The pain has gotten worse since the 
accident.

The appellant was seen in July 1993 for a laceration to the 
anterior portion of his right leg.  There was redness, 
swelling and no discharge.  The wound was healing well and 
there were no signs of infection.  At the separation 
examination in March 1996 the skin and lower extremities were 
normal and the appellant denied any skin diseases.

The appellant had a cortical avulsion fracture of the carpal 
triquetrum of the left wrist in December 1993.  At the time 
of the injury there was soft tissue swelling, tenderness on 
the dorsal aspect and a small superficial abrasion.  In 
January 1994, extension was 20 degrees, flexion 40 degrees, 
and ulnar and radial deviation both 15 degrees.  Grip 
strength was 20-lbs. on the left with pain on a scale of 1-
10, and 8 with use and a 3 at rest.  By February 1994, 
extension and flexion were both 55 degrees and ulnar and 
radial deviation both 15 degrees.  Grip strength had 
increased to 75-lbs., and pain level was a 4 with use and 0 
at rest.  An arthrogram of the left wrist in February 1994 
demonstrated an intact left proximal carpal joint without 
evidence of a triangular fibrocartilage tear.  In March 1994, 
extension was to 50 degrees and flexion to 55 degrees.  Ulnar 
deviation was to 25 degrees and radial deviation to 15 
degrees.  Grip strength was at 60-lbs. and his pain level was 
a 2 with use and a 0 at rest.  By May 1994 the appellant 
reported that the left wrist was totally functional.  
Extension was to 65 degrees and flexion to 80 degrees.  His 
grip strength was at 105-lbs.  The left wrist range of motion 
was said to be within normal limits.

In August 1994 the appellant complained of twisting his left 
wrist while lifting a heavy suitcase.  Extension was to 60 
degrees and flexion to 50 degrees.  Grip strength was at 91-
lbs.  By September 1994 he reported it had gotten much 
better.  Extension and flexion in the left wrist was to 75 
degrees, which was said to be within normal limits.  His grip 
strength was at 102-lbs.  He was said to have regained full 
active range of motion and 95 percent of normal strength.

At the time of his separation examination in March 1996, he 
reported wrist pain.  The examiner indicated there was 
tenderness associated with pushups.  The examination of the 
upper extremities as to strength and range of motion was 
normal.

A VA examination was conducted in December 1996.  The 
appellant complained of pain and popping in the left wrist 
all of the time.  There was tenderness to deep palpation in 
the area of the radial head.  There was no swelling, 
deformity or atrophy.  Ulnar deviation was to 35 degrees and 
the appellant complained of pain at that point.  Radial 
deviation was to 20 degrees, flexion to 60 degrees and 
extension to 40 degrees.  There was no abnormal angulation, 
false motion or shortening.  X-rays of the left wrist were 
negative for any fracture, dislocation or other bone or joint 
abnormality.  There was a scar on the left wrist that 
measured 2-cm.by less than 1-cm.  There was a 6-cm. by 1-cm. 
scar on the right leg without evidence of swelling, atrophy 
or tenderness. 

A VA examination was conducted in August 1997.  The appellant 
complained of constant pain in the left wrist.  He was on no 
medication.  Scars on the left wrist and right shin appeared 
clean.  There were two scars on the left forearm.  As to 
both, there was no sign of inflammation, discoloration, or 
keloid formation, and the scars were not attached to 
underlying tissue.  As for the scar on the right shin, there 
was no sign of acute inflammation, no discoloration, no 
discharge, no keloid formation and no attachment or 
restriction of the adjacent tissues.  There was no tenderness 
to the touch.  

Examination of the left wrist revealed no swelling, deformity 
or instability.  Flexion was to 75 degrees, extension to 70 
degrees, radial deviation to 20 degrees and ulnar deviation 
to 30 degrees.  There was good grip in the left hand and he 
was able to touch his thumb to each fingertip.  He was able 
to abduct all of his fingers and distinguish sharp and dull 
sensation in the left forearm and hand.  X-rays of the left 
wrist were negative.  The diagnosis was status post left 
wrist fracture.  He was symptomatic with a functional 
impairment that was based on a history of pain with carrying 
weight greater than 3-5 pounds.  The scars on the left wrist 
and right lower leg were asymptomatic without functional 
impairment.

A VA examination was conducted in January 1998.  The 
appellant complained of constant, dull pain in the left wrist 
that worsened during the day.  There was no atrophy in the 
muscles of the left arm but more development on the right.  
Grip strength was at best 3/5.  The thumb could adduct and 
touch the fingertips but was very weak and could barely 
touch.  Hand grip strength was good but caused pain in the 
wrist that radiated to the hand.  X-rays were negative.  
Pronation was to 60 degrees because the appellant complained 
of pain.  Nerve conduction studies were normal.  There was 
decreased tactile neuropathy on the distal dorsum of the left 
wrist, which the appellant reported had been there since all 
of the skin was torn off in the crush injury.  He was 
diagnosed with status post fracture of the left wrist with a 
mild loss of strength but no evidence of neuropathy.

A VA examination was conducted in November 1998.  The claims 
folder was reviewed prior to the examination and the history 
of the injury was discussed.  The appellant complained that 
picking up anything hurt, and he had developed some numbness 
in his left thumb.  The August 1997 X-rays were reviewed and 
showed no evidence of abnormality.  There was no evidence of 
degenerative change or malalignment, and whatever fracture 
that was present in the triquetrum had healed completely 
leaving no radiologic residuals.  On examination there was no 
redness or swelling in the left wrist.  The appellant 
complained of weakness and pain with activity.  He reported 
that there were periods of increased symptoms if he tried to 
do any lifting.  Circumference of the left forearm was 29-
cm., and 30-cm. on the right.  The left wrist measured 17-cm. 
and the right wrist was 16.5-cm.  Range of motion was 
performed with a goniometer.  Active dorsiflexion in the left 
wrist was to 20 degrees and the appellant resisted any 
passive motion.  There was 25 degrees of active flexion and 
the appellant resisted any passive flexion.  Active radial 
and ulnar deviation was to 15 degrees and he resisted any 
passive motion.  There was no redness, erythema or swelling 
in the left wrist or hand.  The left hand was subjectively 
weaker, measuring 3/5 strength.  Two-point sensory 
examination was normal.  Palpation about the left wrist 
yielded complaints of pain on the dorsal ulnar aspect 
diffusely without good localization, however the degree of 
tenderness was variable during the examination particularly 
when the appellant was distracted.  There was full range of 
motion of all fingers and thumb with normal opposition.  He 
was able to take of his shoes and socks without complaint of 
pain, and he demonstrated no functional limitation on doing 
so.  The examiner indicated that all observations and 
complaints were subjective.  The active range of motion in 
the wrist was under the complete control of the individual, 
and the appellant had resisted all passive motion.  He 
complained subjectively of pain, however there was no 
swelling or atrophy.  X-rays and electrodiagnostic studies 
were normal and sensory examination was normal.  There was no 
objective evidence to explain the subjective observations of 
marked limitation of motion.  There were no objective 
findings to explain the history of continuing and ongoing 
subjective complaints.  The fracture he sustained, in and of 
itself, would not support such limitation of motion or long-
term complaints of pain.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 Evaluation for Residuals of a Left Wrist Fracture (minor)

This disability was rated as 10 percent disabling at the time 
service connection was granted.  With dorsiflexion less than 
15 degrees, a 10 percent evaluation is assigned for either 
the major or the minor wrist.  With palmar flexion limited to 
in line with the forearm, a 10 percent evaluation is assigned 
for either the major or the minor wrist.  38 C.F.R. § 4.71a; 
Diagnostic Code 5299-5215 (1999).

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent prior to the reduction.  
The appellant was at the maximum evaluation for limited range 
of motion in the wrist.  We believe that the Court has 
entered a controlling decision in this matter.  Johnston v. 
Brown, 10 Vet. App. 80, 89-91 (1997).  There is no competent 
medical evidence of ankylosis, malunion or nonunion. 
Therefore no other Diagnostic Codes apply.  The Board has 
considered the appellant's contentions, but he has not 
indicated that there is ankylosis, malunion or nonunion.  
Therefore, the appellant is at the maximum evaluation for 
this disability under the appropriate Diagnostic Code for 
rating his disability and the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
As the appellant was in receipt of the maximum evaluation for 
limited motion, further DeLuca analysis is not warranted.  
Johnston v. Brown, 10 Vet. App. 80, 89-91 (1997).  

Whether the issue is controlled by Shipwash or AB, the result 
is the same.  The Court has established that a claim for a 
different evaluation remains well grounded so long as the 
rating schedule provides for a higher evaluation.  The 10 
percent evaluation was the maximum evaluation. 

The evidence indicated that there are two scars associated 
with the service connected residuals of the left wrist 
fracture, and the appellant has requested a separate 
evaluation for these scars.  Diagnostic Code 7803 provides 
for a 10 percent evaluation for superficial scars that are 
poorly nourished with repeated ulceration; Diagnostic Code 
7804 provides for a 10 percent evaluation for superficial 
scars that are tender and painful on objective demonstration; 
and Diagnostic Code 7805 provides for a rating based on the 
limitation of function of the part affected for other scars.  
38 C.F.R. § 4.118 (1999).

The evidence developed from the December 1996 and August 1997 
VA examinations reveals that there is no objective evidence 
of repeated ulceration, tenderness and pain or limitation of 
function.  The appellant has offered no contentions regarding 
these scars and the accredited representative has merely 
indicated that a rating for the scars was not considered.  As 
to both scars, the preponderance of the evidence is against a 
higher evaluation and there is no doubt to be resolved.

Right Shin Scar

The service connected scar on the right shin is currently 
rated for limitation of function of the part affected.  
38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).  The Board 
has also examined whether a compensable evaluation could be 
assigned for a superficial scar that is tender and painful on 
objective demonstration (Diagnostic Code 7804) or for a 
superficial scar that is poorly nourished with repeated 
ulceration (Diagnostic Code 7803).

The evidence developed from the December 1996 and August 1997 
VA examinations reveals that there is no objective evidence 
of repeated ulceration, tenderness and pain or limitation of 
function.  There is no evidence that the scar limits the 
function of the part affected; there is evidence that it does 
not.

The Board has considered the appellant's statement that the 
scar is tender and painful and that blood or liquid oozes 
from it.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  The appellant is competent to 
note pain or to observe oozing.  However, when rating scars 
under Diagnostic Code 7804, tenderness and pain must be 
demonstrated objectively.  Pain and tenderness in the scar 
has not been demonstrated on objective examination.  The 
scars have been described as well healed, a finding which 
tends to rebut the assertion that they ooze and bleed.  
Furthermore, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability when contrasted with the reports of 
an interested party in pursuit of monetary gain.  In light of 
the fact that no evidence of pain, tenderness or oozing was 
objectively observed on two separate examinations by two 
different examiners, their findings outweigh the appellant's 
reports.

A scar is not a compensable condition unless the veteran 
experiences some complications with the scar; the current 
state of the record does not document any such complications.  
See generally 38 C.F.R. § 4.118; see also 38 C.F.R. § 4.48, 
Chelate v. Brown, 10 Vet. App. 268 (1997).  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).

Restoration of a 10 percent Evaluation for Residuals Left 
Wrist Fracture (minor)

In a January 1999 rating decision the RO proposed the 
reduction of the 10 percent evaluation for the service 
connected left wrist fracture on the basis that the 
disability had improved.  In the letter that accompanied the 
proposed reduction, the appellant was invited to submit 
medical evidence showing that his disability had not 
improved.  The appellant submitted no evidence, but in a 
statement, indicated that the findings from the VA 
examination conducted in November 1998 were inaccurate and 
untrue.

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the United States 
Court of Veterans Appeals (Court) has held that several 
general regulations are applicable to all rating reduction 
cases, regardless of whether the rating at issue has been in 
effect for five or more years.  The Court has stated that 
certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon review of the entire history of the veteran's 
disability." Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations." Brown, 5 Vet. App. at 421.  Thus in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (1999).

In comparing the examinations from December 1996 when service 
connection was granted, August 1997 when the 10 percent 
evaluation was confirmed and continued, and November 1998 
which led to the proposed reduction, the Board finds that 
they are equally thorough.  

The Board has reviewed the rating decision in April 1997 that 
granted service connection for residuals of the left wrist 
fracture and assigned the 10 percent evaluation.  The RO 
considered the service medical records and the December 1996 
VA examination when making the determination that a 10 
percent evaluation was warranted.  The service medical 
records reflected the inservice injury and subsequent 
rehabilitation.  The 1996 examination noted the range of 
motion and accepted the veteran's complaint of pain.  
Therefore, the award of the 10 percent evaluation was 
supported.  See 38 C.F.R. § 4.59 (1999). 

The 10 percent evaluation was confirmed and continued in 
August 1997 based on an August 1997 VA examination.  However, 
the RO specifically noted that there was improvement and 
scheduled a future examination to confirm that improvement.  
The RO specifically cited to 38 C.F.R. § 3.344.

There was a decrease in range of motion on the November 1998 
VA examination, which would not ordinarily be evidence of 
improvement.  However, the November 1998 examiner reported 
that the appellant resisted any attempts at passive range of 
motion studies.  The degree of tenderness of the joint was 
variable during the examination particularly when the 
appellant was distracted.  He had full range of motion in his 
fingers.  He was able to don and doff his shoes and socks 
without functional limitation.  There was no objective 
evidence of redness, swelling or atrophy.  X-rays and 
electrodiagnostic studies were normal.  There were no 
objective findings to support the subjective complaints, and 
the type of injury he sustained would not support such 
limitation of motion or long-term complaints of pain.

It is the intent of the schedule to recognize painful motion 
with joint or periarticular pathology as productive of 
disability and entitled to at least the minimum compensable 
rating.  The joints involved should be tested for pain on 
both active and passive motion.  38 C.F.R. § 4.59 (1999)  
However, the appellant refused to let the examiner conduct 
any passive motion studies, and as the examiner noted, active 
motion was under the veteran's complete control.  The Board 
is therefore presented with no objective evidence of 
functional impairment or of pain that limits his range of 
motion in the left wrist.  What was objectively confirmed was 
that his subjective complaints varied depending on his 
distraction during the examination.  It was also objectively 
confirmed that he had no functional impairment when removing 
or putting on his shoes, a task that requires hand/wrist use.  
There is no objective evidence to support his complaints, and 
the injury that was sustained was said to not be of the 
degree that would support his complaints.  

In other words, improvement has been shown because unlike the 
service medical records where the injury that produced the 
complaints was objectively confirmed, there are no longer any 
objective findings that support the subjective complaints.

The appellant disputes these findings and the appellant is 
competent to report pain.  However the objective findings 
made by the VA examiner outweigh his subjective complaints.  
The Board is further persuaded by review of the comments from 
more that one examiner regarding the appellant's back 
complaints.  During the May 1998 examination for his back, he 
was said to use the word "constant" in excess when 
describing his back pain.  In November 1998, he complained of 
constant pain and stiffness in his low back, however there 
were no abnormal objective findings with reference to the 
lumbar spine or pelvis that would explain his pain and 
decreased range of motion.  The Board has no confidence that 
the appellant's subjective complaints accurately reflect the 
actual disability associated with the residuals of his left 
wrist fracture.  More probative weight has been assigned the 
objective observations of the medical examiner versus the 
appellant's subjective reports.

We are left with the unmistakable impression that the 
fracture has healed, that there is no objective evidence of 
limitation of motion or limitation of function and the 
complaints are inconsistent with the report of the examiner.  
Equally, we are left with the impression that there has been 
improvement. 

The Board finds that objective evidence obtained at the time 
of the November 1998 VA examination supports the conclusion 
that the left wrist disability has improved, and therefore 
the reduction was supported by competent medical evidence.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

An increased rating for residuals of status post left wrist 
fracture (minor) is denied.  A compensable evaluation for a 
right shin scar is denied.  Restoration of the 10 percent 
evaluation for status post left wrist fracture (minor) is 
denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


